Johnson, Judge.
Compo Machinery Corporation (Compo) brought a breach of contract action against Pants Limited S.A. (Pants) in Barrow County, Georgia. Compo is a Massachusetts corporation and Pants is a Haitian corportion. Pants alleges that the contract giving rise to this action was not negotiated, entered into or executed in Georgia. Pants filed a motion to dismiss for lack of personal jurisdiction and, after a hearing, the trial court granted the motion. Compo appeals from that ruling. No transcript of the hearing is included as part of the record on appeal.
“The party asserting error on appeal has the burden to show it affirmatively by the record. [Cit.] . . . ‘This court is a court for the correction of errors and its decision must be made on the record sent to this court by the clerk of the court below and not upon the briefs of counsel.’ [Cit.] . . . The party asserting error has a duty to show it by the record. [Cit.]” McClaskey v. Jiffy Lube, 197 Ga. App. 537, 538 (398 SE2d 825) (1990).
We have thoroughly reviewed the entire record on appeal and absent a transcript of the hearing it is unclear what evidence the trial court relied upon in making its decision. Accordingly, Compo has *729failed to show any error by the record and without “a transcript it must be presumed that the trial judge correctly ruled on the issues presented.” Beech Aircraft Corp. v. Jackson, 199 Ga. App. 627 (405 SE2d 518) (1991).
Decided March 20, 1992
Reconsideration denied April 2, 1992.
James A. Dunlap, Jr., for appellant.
Scott & Quarterman, Donald T. Wells, Jr., for appellee.

Judgment affirmed.


Carley, P. J., concurs, and Beasley, J., concurs specially.